Citation Nr: 1420172	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  10-47 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel





INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from October 1976 to October 1979, followed by Reserve service until March 1983.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  The best evidence does not demonstrate a current diagnosis of PTSD.

2.  The Veteran did not have any symptoms of a psychiatric disability during active service, nor were psychiatric symptoms unremitting during active service or since service separation; the Veteran's currently diagnosed acquired psychiatric disabilities other than PTSD, including depression, are not related to active service. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, including PTSD and depression, have not been met.  38 U.S.C.A. §§ 101, 1101, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  

The claimed psychiatric conditions at issue are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.309(b) (requiring continuity of a condition after service if chronicity is not found in service) does not apply to those conditions.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The applicable regulation requires that the in-service stressor or traumatic event involve actual or threatened death, serious injury, or a threat to the physical integrity of self or others and the person's response involve intense fear, helplessness, or horror.  See DSM-IV § 309.81 (4th ed. 1994).

If a claim for service connection for PTSD is based on allegations of in-service personal assault, evidence from sources other than a veteran's service records may corroborate a veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor and such evidence include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

The regulation specifically provides that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than a veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).

In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the Veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, a veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory, that is, not contradicted by service records, and "consistent with the circumstances, conditions, or hardships of such service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d),(f); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that a veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99.

If it is determined that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies a veteran's testimony or statements as to the occurrence of the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran avers that he has current psychiatric disabilities - including PTSD and depression - that are related to active service.  Specifically, he avers that, during active service, he was sexually assaulted by another soldier in the summer of 1977 (also recorded as occurring in December 1978 in VA treatment notes), and that this event caused his current psychiatric disorders.  He has contended that he was out with some other soldiers, and that, because they had been drinking, they decided to sleep in the car rather than drive home.  He states that, at some point during the night, he awoke to find one of the soldiers performing an oral sex act on him, that he told him to stop, and then went back to sleep.  

Importantly, he stated that no one else witnessed this event, and that he did not report it to anyone until 2009, more 30 years after the event.

The Board will address PTSD separately from depression, as the criteria for service connection for PTSD differ from the criteria for other psychiatric disabilities, as explained above.  

PTSD

With regard to the first element necessary for a grant of service connection (medical evidence of PTSD), the Board finds that the weight of the evidence is against a finding that there is a current diagnosis of PTSD that complies with DSM-IV criteria.  The first requirement for any service connection claim is competent evidence of existence of a current disability.  Brammer, 3 Vet. App. at 225.  Here, the weight of the evidence is against a current diagnosis of PTSD.  

The Veteran's service treatment records are negative for a diagnosis of PTSD.  Psychiatric evaluation is marked as normal on the August 1979 separation examination report.  

Fourteen years after separation from service, in 1993, the Veteran admitted himself into a drug treatment program at a VA facility in Dayton following a two week incarceration for theft.  He reported daily cocaine use and daily alcohol consumption, as well as a history of abuse of prescription medications.  He reported symptoms including increased intolerance, shakes, delirium tremens, blackouts, hallucinations, depression, insomnia, memory problems, paranoia, and anxiety.  In addition, he reported legal, emotion, marital, and financial problems, as well as employment difficulties due to his chemical dependency.  It was noted that he pointed a gun to his own head in 1991, but that the trigger jammed.  VA treatment notes indicate an extensive legal history, with charges including driving under the influence, public intoxication, disorderly conduct, resisting arrest, and a theft charge.  The Veteran stated that he had been treated with Valium for the past four years for a "nervous condition."  The VA counselor noted depression that seemed to be situational, and diagnosed cocaine, alcohol, and polysubstance dependence on Axis I of the DSM-IV diagnosis chart.  

Although the VA counselor mentioned depression, there was no PTSD diagnosis.

Importantly, no reference was made to the event in question. 

The next documented psychiatric treatment of record is in February 2009, when the Veteran was admitted to a VA hospital following the death of his son.  At the time of admission, he was confused and disorganized, and reported feelings of sadness, weight loss, and substance abuse relapse.  Upon questioning, the Veteran specifically denied any history of abuse during his military service.  He also denied any psychiatric hospitalizations other than his 1993 stay for substance abuse treatment.  The psychiatrist diagnosed delirium due to urinary tract infection and benzodiazepine withdrawal, bereavement, polysubstance abuse, and major depressive disorder, severe, recurrent, with psychotic features, on Axis I.  Again, there was no PTSD diagnosis.

The Veteran was transferred to another VA facility in March 2009.  A PTSD screen was positive.  In April 2009, when asked about what he wanted to discuss during his counseling sessions, he indicated he did not wish to discuss sexual abuse.  However, later that month, after initially refusing to answer questions about military sexual trauma (MST), he reported that he believed that another veteran may have performed a sexual act on him while he was passed out from drinking during active service.  His diagnoses were polysubstance dependence, major depressive disorder, single episode in partial remission, and bereavement.  The VA psychologist noted that the Veteran had suffered an episode of major depression and substance-induced psychotic symptoms precipitated by the death of his only child.  There was no further discussion of the Veteran's military sexual trauma (other than his initial report of it occurring), and there was no diagnosis of PTSD.  

Later VA treatment notes from September 2009 include a diagnosis of PTSD related to MST, although not listed as an Axis I diagnosis.  

The first formal documented diagnosis of PTSD was in April 2010, after the Veteran had submitted his application for service connection for PTSD.  In April 2010, a VA psychologist administered the Clinician-Administered PTSD Scale (CAPS) for DSM-IV in light of the Veteran's reported of a military sexual trauma.  The psychologist diagnosed PTSD on Axis I based on the results of CAPS, noting that Criterion A (stressor) was met, and that the Veteran demonstrated symptoms including distressing recollections, dreams, intense psychological distress at exposure to cues, efforts to avoid thoughts/feelings/conversations, markedly diminished interest or participation in activities, feeling detached/estranged, restricted range of affect, difficulty sleeping and concentrating, and exaggerated startle response.  

The psychologist noted, however, that the Veteran planned to apply for service connection for PTSD, and that this was a factor that may adversely affect validity of his responses.  

In May 2010, a different VA psychologist, Dr. G., questioned the validity of the PTSD diagnosis.  Specifically, Dr. G. noted that the Veteran wanted to leave therapy early in order to attend a baseball game, and was unable to explain how he could tolerate the crowd at the game, given his report of moderate hypervigilance. 

Moreover, Dr. G. stated that it was not clear that he met Criterion A (stressor) for PTSD, and that the only psychological reaction the Veteran identified as resulting from his claimed stressor was anger.  Therefore, Dr. G. stated he attempted to explore more details about the reported MST, but the Veteran was vague and was unable to provide support for symptoms he said developed as a result of the MST.  Dr. G. noted that the Veteran seemed intent on blaming his drug use on the MST.  

Later that month, the Veteran terminated therapy with Dr. G., but met with him one last time to obtain copies of his records.  The Veteran stated he was angry with Dr. G. because he felt that Dr. G. did not believe that he had experienced a trauma.  Dr. G. explained that he never doubted the occurrence of the trauma, but, rather, did not think that the trauma met the criterion for PTSD.  Instead, Dr. G. was considering depression as the Veteran's reaction to the trauma.  Dr. G. noted that he reviewed the DSM-IV Criterion A with the Veteran to explain why he was not convinced that the trauma met that criterion.  In addition, Dr. G. noted that the Veteran's score on the Beck Depression Inventory was consistent with severe depression, which was another reason why Dr. G. was considering depression as a reaction to the trauma instead.    

In this regard, the Board must consider all facts in this case.

The Veteran was afforded a VA examination in July 2010.  The VA examiner (a clinical psychologist) diagnosed opioid dependence in sustained remission, alcohol dependence in sustained remission, and major depressive disorder on Axis I.  The examiner further noted that the Veteran was a poor historian, and opined that he did not meet the full criteria for a diagnosis of PTSD at that time.  While the Veteran reported several PTSD symptoms, the VA examiner stated that he did not meet Criterion A (stressor), and many of his responses were vaguely endorsed with no specific examples to illustrate his symptoms.  Moreover, the VA examiner stated that many of the Veteran's symptoms could be attributed to his depression.       

In July 2010, a VA psychiatrist who had treated the Veteran since June 2009 wrote a letter in support of his disability claim.  The psychiatrist, Dr. B., stated that the Veteran's main complaint upon initiating treatment was depressed mood and inconsolable grief over the death of his son earlier in 2009.  He was admitted to the residential program for treatment of addiction to opioids.  Dr. B. stated that, during treatment, after many appointments, the Veteran reported the MST and stated that he had left military service due to that event.  Dr. B. noted that it was significant that the Veteran had become increasingly troubled by persistent memories of the assault, frequent flashbacks, and nightmares.  Dr. B. also noted that he exhibited isolative and avoidant behavior.  Dr. B. stated that she referred the Veteran to the PTSD program for evaluation and treatment, which he completed.  She assessed PTSD on Axis I, listing the reported MST among other post-service stressors on Axis IV.  She opined that the death of the Veteran's son was the cause of his depression, but it also triggered reemergence of repressed memories of the past sexual assault.  

In sum, while the Veteran's treating psychiatrist has attributed a diagnosis of PTSD to the claimed military sexual assault, at least two other psychiatric professionals have concluded that the DSM-IV criteria for a diagnosis of PTSD have not been met.  Moreover, Dr. B. did not explain how the criteria for a PTSD diagnosis had been met; rather, she appeared to comingle the Veteran's depression and PTSD symptoms in her July 2010 opinion.  

The Board acknowledges that PTSD diagnosis made by a mental-health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor."  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  However, here, when one doctor has found that a diagnosis of PTSD is warranted and two other doctors have found that it is not, the Board must assess the weight and probative value to be afforded to each piece of evidence.

Based on the foregoing, the Board finds that the weight of the evidence is against a finding that the Veteran's psychiatric symptomatology has warranted a diagnosis of PTSD at any time during the course of his appeal.  Although Dr. B. assessed PTSD on Axis I, two psychologists have specifically examined and assessed the Veteran's symptoms as compared to the DSM-IV criteria and determined that the PTSD criteria were not met.  Moreover, no other formal Axis I diagnosis of PTSD has been made by any clinician other than by Dr. B., and, again, that medical professional did not explain how the Veteran's symptoms aligned with the DSM-IV definition of PTSD.  This is particularly relevant in that Dr. G. and the VA examiner specifically explained why the Veteran's symptomatology did not meet the DSM-IV criteria for a diagnosis of PTSD.  Moreover, the VA examination was ordered in part to clarify what the appropriate psychiatric diagnosis was.  See Cohen, 10 Vet. App. at 140.  

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190   (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101   (1992).  Here, multiple psychiatric diagnoses are of record, and each was provided by a medical professional who was presumably qualified by training and experience to render the opinion.  As such, each of these records is found to be competent and credible, and each therefore constitutes probative evidence.  However, it is the role of the Board as fact finder to determine what evidence is the most probative. 

As explained, the opinions of Dr. G. and the VA examiner have included exacting detail as to why the Veteran did not meet the DSM-IV criteria for a PTSD diagnosis.  Given that the only records which list PTSD as one of the Veteran's Axis I psychiatric disorders fail to actually explain why he warrants such a diagnosis, those records are found to be less probative and therefore entitled to reduced weight.  What this means is that the Board does not believe that the Veteran's psychiatric symptomatology has warranted a diagnosis of PTSD at any time during the course of his appeal.  In reaching this conclusion, the Board acknowledges the fact that the requirement of a current disability is satisfied when the claimant had a disability at the time a claim for VA disability compensation was filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Here, however, while provisional diagnoses of PTSD may have been rendered, the Board believes that a conclusive medical determination had not been reached regarding the appropriate diagnosis for the Veteran's psychiatric symptomatology.  As explained above, the weight of evidence suggests that PTSD was not, in fact, the appropriate diagnosis for the Veteran's psychiatric symptomatology at any time during the course of his appeal.  As such, the Board concludes that these provisional diagnoses lack the medical foundation to establish the presence of PTSD during the course of the Veteran's appeal.

Accordingly, in light of the lack of a diagnosis of PTSD, the claim for PTSD must be denied.  See Brammer, 3 Vet. App. at 225.  

The Board has considered the Veteran's statements regarding his symptoms, and acknowledges that the Veteran is competent to give evidence about what he experienced; for example, the Veteran is competent to discuss his depression and other experienced symptoms.  See Layno, 6 Vet. App. 465.  However, in the present case, although the Veteran's depression and other symptoms are found to be capable of lay observation, the diagnosis of PTSD is not within the province of a layperson, as such requires medical training and expertise.  See Jandreau, 492 F. 3d 1372.  Essentially, to make such a diagnosis requires psychiatric testing and evaluation by a mental health professional, and thus the Veteran's statements to the effect that he has a diagnosis of PTSD do not constitute competent evidence.  

Simply stated, the Veteran does not have the medical expertise to diagnosis himself with PTSD.

In conclusion, after a careful review of the entire record, because the weight of the evidence is against a finding of a current diagnosis of PTSD, the Board finds that the evidence weighs against the Veteran's claim of service connection for PTSD.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Depression

Next, the Veteran contends that his depression is related to the reported MST.  His service treatment records do not document the MST.  In March 1978, he was diagnosed and treated for a sexually transmitted disease.  However, there is no mention of the assault in the related treatment notes.  

The Veteran's service personnel records reveal relatively good performance, with a very positive performance review dated in September 1979, just one month prior to his separation from service.  In July 1978, the Veteran was punished under Article 15 of the Uniform Code of Military Justice (UCMJ) for being absent without leave for nearly one week.  There are no other indications of poor performance during active service or other indicators of behavioral changes that might be attributed to the claimed MST.

Following separation from service, the Veteran remained in Reserve service.  Performance records from his Reserve service indicate repeated problems with unexcused absences, to the point that it was recommended that he be considered for separation due to misconduct in August 1981, and he was reduced in grade of rank in September 1981.  He was given an honorable discharge in March 1983.  

The Veteran's wife submitted a statement saying that she suspected that something was troubling the Veteran for many years, and that he finally told her about the MST in 2009 after the death of their son (also, notably, the same year that he filed his service connection claim).  She attributes his problems with alcohol and drugs to the MST.  VA treatment records indicate that the Veteran began having serious problems with alcohol and drugs at the age of 20, during active service.  

Regardless of whether the claimed MST occurred as the Veteran alleges, the evidence must demonstrate a relationship between the in-service event and his current psychiatric disabilities.  As discussed below, the Board finds that the more probative evidence does not demonstrate such a relationship.

After a review of all the evidence of record, both lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not have any symptoms of an acquired psychiatric disability during active service, nor were symptoms of an acquired psychiatric disability unremitting during active service.

Service treatment records are negative for any psychiatric signs, symptoms, treatment, or diagnoses, including the August 1979 separation examination report, which indicates a normal psychiatric evaluation.  Further, as noted above, his service personnel records do not indicate any psychiatric problems, as his performance was noted to be primarily good throughout his military service, with the exceptions noted above.

Next, having reviewed the evidence of record, the Board finds that the weight of the evidence is against a finding that the Veteran's current psychiatric diagnoses other than PTSD are related to active service.  Symptoms of a psychiatric disability have not been unremitting since service separation in 1979.  

Following service separation in October 1979, the evidence of record shows no mention of psychiatric symptoms until 1993, about 14 years later, when the Veteran admitted himself to a drug treatment program, as described above.  Notably, the VA counselor who interviewed him diagnosed cocaine, alcohol, and polysubstance dependence on Axis I of the DSM-IV diagnosis chart, but did not diagnose any other psychiatric disabilities, providing highly probative evidence against this claim.  

Further, although the VA counselor mentioned depression, he stated that it appeared to be situational.  Treatment notes from the substance abuse program indicate that the Veteran reported a four year history of psychiatric treatment.    

Thus, there is no showing of any findings, diagnosis, or treatment of an acquired psychiatric disability for at least ten years after service separation, which tends to weigh against a finding of unremitting symptoms of an acquired psychiatric disability after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  

Other evidence of record showing that symptoms of an acquired psychiatric disability were not continuous since service includes the 1993 substance abuse treatment notes in which there is no indication that the Veteran related his current psychiatric symptoms to his active service.  Indeed, the sole reason he sought treatment was for substance abuse.  Moreover, as noted above, he stated that he had only been treated for psychiatric symptoms for the past four years, placing inception of psychiatric symptoms ten years after service separation.  These statements, made in the context of seeking treatment, and the lack of any report of military stressors, provide highly probative evidence against his claim.  

In addition, the next chronological record of psychiatric treatment is from February 2009, sixteen years later, indicating that psychiatric symptoms were not unremitting between 1993 and 2009.  Moreover, when the Veteran did seek treatment in 2009, it was following the death of his son, and he initially denied any history of abuse during his military service.  Again, the Veteran's failure to relate his psychiatric symptoms to military events and, especially, his specific denial of any abuse occurring during his military service provides highly probative evidence against his claim, placing into serious question whether he is an accurate historian.
 
While the Veteran is competent to report the onset of his psychiatric symptoms, his more recent assertions made in the context of the current disability claim of unremitting psychiatric symptoms since service are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran's assertion of unremitting psychiatric symptoms after service is not accurate because it is outweighed by other evidence of record that includes the more contemporaneous service separation examination report which is negative for any psychiatric findings, symptoms, or diagnoses, the lack of any documentation of treatment or diagnosis of psychiatric disabilities until at least 1993 (with a reported history of psychiatric treatment beginning four years earlier, still ten years after service separation), the Veteran's failure to report any relationship between his current psychiatric symptoms and military service in both 1993 and 2009, with no mention of the military sexual trauma he now alleges, and his initial report of the death of his son as the reason for psychiatric treatment in 2009, along with his initial specific denial of any abuse occurring during his military service.  At many points in this record, it is the Veteran's own prior statement that provide evidence against his current claim.  The Board simply cannot ignore his prior statement while accepting his current recollections of events.  

As such, the Board does not find that the evidence sufficiently supports unremitting psychiatric symptomatology since service, so as to warrant a finding of a nexus between the current psychiatric disabilities and active service.  The Board finds it less likely than not (a less than 50% chance) that his current disability is related to military service. 

Moreover, beyond the many facts against this claim, including the Veteran's own prior statements (which the Board must find have more probative value than his current recollection of events) the Board finds that the competent medical evidence, overall, weighs against a finding of a nexus between the current psychiatric disabilities and active service.

As noted above, the Veteran was afforded a VA examination in July 2010.  The VA examiner opined that the Veteran's major depressive disorder is less likely as not caused by or a result of the MST, as there was no evidence of depression in service.  Further, the examiner stated that, while there are reports of a history of depression prior to 1993, there is no formal diagnosis of any depressive disorder until 2009.  Finally, the examiner stated that his depression is more likely related to situational factors and the death of his son.

The Board finds that the 2010 VA examiner's opinion is of higher probative value than those of Drs. G. and B.  The Board finds that the treatment records, overall, fully support this finding, not the findings that support this claim.

For example, as mentioned above, Dr. G. stated in his treatment notes that he was considering depression, rather than PTSD, as a response to the claimed MST.  However, the focus of earlier treatment notes in 2009 is on the death of the Veteran's son, even after the report of the claimed MST (see June 2009 VA treatment notes, for example).  Moreover, there is no indication that Dr. G. had access to the Veteran's claims file, or, more specifically, to his service records, in reaching a determination that the Veteran's depression was related to the claimed MST.  

Moreover, while Dr. B. opined that the Veteran had PTSD that was related to the claimed MST, she never opined that the Veteran's depression was related to the MST.  Indeed, in her July 2010 letter, she stated that the Veteran's main complaint since June 2009 was depressed mood and inconsolable grief over the death of his son, providing only more evidence against this claim.  Moreover, Dr. B. specifically stated that, "I believe that the death of [the Veteran's] son is the cause of his depression."  The medical opinions that support this claim are not consistent.

The Board is always looking for a basis to grant a claim.  However, the Board cannot ignore evidence of high probative weight.  The 2010 VA examiner had access to and reviewed in detail the Veteran's claims file, including service treatment records and post-service VA treatment records, interviewed and examined the Veteran, and provided a detailed opinion with complete rationale, citing to the records upon which he based his opinion.  Further, the VA examiner's opinion is supported by the other medical evidence of record; specifically, VA treatment records from both 1993 and 2009 indicate that the impetus for seeking psychiatric treatment was not related to any event in military service, but, rather, to substance abuse problems and the death of the Veteran's son, respectively.  The VA examiner's opinion is supported by psychiatric treatment notes, which do not focus on the claimed MST, but, rather, on the Veteran's substance abuse and his son's death.  Again, the Veteran's statements in this regard are not consistent.  In this regard, it is important for the Veteran to understand that the Board has considered giving the Veteran the benefit of the doubt in this case and has reviewed this case in great detail, particularly the treatment records.  The treatment records in this case, over many years, provide particularly negative evidence against the claim that the Veteran's depression (or any other problem) is the result of his service, clearly fully supporting the medical opinion that, very unfortunately, provides evidence against this claim, as well as the factual determination of the Board that the Veteran has not had continuity of symptomatology since service. 

For these reasons, the Board finds that the 2010 VA nexus opinion is the most probative nexus opinion on file, and, therefore, the competent medical evidence weighs against a finding of direct service connection for an acquired psychiatric disability other than PTSD.  The Board finds that the facts of this case and the medical eviddnce of the case provide weight against the claim of service connection for depression, either of which, standing alone, provide a basis to deny this claim. 

The Board acknowledges the contention of the Veteran and his wife that he began using alcohol and drugs as a means of coping with the claimed MST.  As noted above, VA treatment records indicate that the Veteran began having serious problems with alcohol and drugs at the age of 20, during active service.  Treatment records also show that the Veteran has a long history, including diagnosis, of drug and alcohol abuse.  When this exactly began is unclear. 

The Board observes that VA's governing regulations define "alcohol abuse" as the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  "Drug abuse" is defined as the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301.  Alcohol abuse and drug abuse, unless they are a secondary result of an organic disease or disability, are considered willful misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct.  However, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3).

VA's provisions prohibit a grant of direct service connection for drug or alcohol abuse based on incurrence or aggravation in the line of duty during service.  Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998).  However, a Veteran may be awarded service connected for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  In order to qualify for service connection, the Veteran must establish, by clear medical evidence, that his alcohol or drug abuse disability is secondary to or is caused by a primary service-connected disorder, and that it is not due to willful wrongdoing.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  

In this case, there is no evidence that the Veteran's substance abuse has ever been secondary to or a result of a service-connected disability.  Indeed, if his substance abuse problem began during active service (again, this is not clear), the evidence demonstrates that psychiatric symptoms were not present during active service and, in fact, did not begin until at least 10 years after service separation.  Therefore, service connection for substance abuse is barred as a matter of law, as such substance use amounts to willful misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3).

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current psychiatric disabilities other than PTSD and his military service, including no credible evidence of unremitting symptoms of a psychiatric disability during active service, unremitting symptomatology of a psychiatric disability following service separation, or competent medical evidence establishing a link between the currently diagnosed acquired psychiatric disabilities and active service.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for an acquired psychiatric disability, and outweighs the Veteran's more recent contentions regarding in-service unremitting psychiatric disability symptoms and post-service psychiatric disability symptoms.  

For these reasons, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a timely July 2009 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  The letter requested information specific to the stressor upon which the Veteran was claiming PTSD.  In addition, the letter described how VA determines disability ratings and effective dates.  An August 2009 letter identified and requested alternative sources of evidence to corroborate the claimed stressor.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA treatment records, a VA examination and opinion, and the Veteran's statements.  

A VA examination and opinion was obtained in July 2010 with regard to the question of whether the Veteran has a current psychiatric diagnosis related to the claimed MST.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the July 2010 VA examination and opinion obtained in this case is adequate as to the question of whether the Veteran has a current psychiatric diagnosis that is related to military service.  The opinion was predicated on a complete psychiatric evaluation and a full reading of the service treatment and VA medical records in the Veteran's claims file.  The VA opinion considered all of the pertinent evidence of record, to include VA treatment records, comprehensive psychiatric examinations, and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim decided herein has been met.  38 C.F.R. § 3.159(c)(4).

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
   
ORDER

Service connection for an acquired psychiatric disability, including PTSD and depression, is denied.  

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


